SULLIVAN, Judge
(concurring):
I note that the second granted issue in this case was:
WHETHER APPELLANT WAS DENIED HIS RIGHT TO CONFRONT THE WITNESS AGAINST HIM WHEN THE COURT ADMITTED OVER DEFENSE OBJECTION HIS WIFE’S PRIOR STATEMENT IN ORDER TO CORROBORATE HIS CONFESSION.
Appellant’s trial objection included a claim that the challenged evidence was hearsay. The military judge found that this evidence met the requirements of Mil.R.Evid. 803(24) and 804(b)(5). This hearsay issue was not expressly granted review, but it is clear no error occurred in this ruling.